Title: Thomas Jefferson to James Madison, 7 July 1819
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
             Monticello July 7. 19. 
          
          Proposing within 4. or 5. days to set out for Bedford, where I shall continue two months, I have thought it would be acceptable to you to learn the present state of things at the University, and the prospect for the year. you may remember that almost in the moment of our separation at the last meeting, one of our Colleagues proposed a change of a part of the plan so as to place the gardens of the Professors adjacent to the rear of their pavilion. the first aspect of the proposition presented to me a difficulty, which I then thought insuperable, to wit, that of the approach of carriages, wood-carts Etc. to the back of the buildings. mr Cabell’s desire however appeared so strong, and the object itself indeed appearing to merit it, that after separation, I undertook to examine whether it could not be accomplished, and was happy to find it could be, by a change which was approved by Genl Cocke, and since by mr Cabell, who has been lately with me. I think it a real improvement, & the greater as by throwing the Hotels and additional dormitories on a back street, it forms in fact the commencement of a regular town, which is capable of being enlarged to any extent to which future circumstances may call for.
          My colleague of the Committee of superintendance proposed another change of our plan, to wit, that the Hotels & Dormitories should be united in massive buildings of 2. or 3. stories high, on the back street. had my judgment concurred in this proposition, I should not have thought ourselves competent to it, as a committee of superintendance. the separation of the students in different and independant rooms by two’s and two’s seems a fundamental of the plan. it was approved by the first Visitors of the Central college, stated by them in their first report to the Governor as their patron and by him laid before the legislature; it was approved and reported by the Commissioners of Rockfish gap to the legislature; of their whose opinion indeed we have no other evidence than their acting on it without directing a change. not thinking therefore that the committee were competent to this change, I so far concurred as to suspend the building any hotel until the Visitors should have an opportunity of considering the subject: and instead of building one or two hotels as the Visitors had directed we concluded to begin the Eastern range of Pavilions, which I thought the Visitors would not disapprove, as these can be used for hotels until wanting for the Professors.
          We have adopted one measure however, without their sanction, because it accords entirely with the principles expressed and acted on at our their meeting, and we are confident they would have adopted it had it then occurred. the principle of our determinations then was to push the buildings to the extent of all the funds we could command. altho’ we had recieved the opinion of the Treasurer and literary board that we might command at any moment the whole donation for this year, yet it seems not to have occurred to any of us that we might do the same the next year, and consequently draw it’s 15,000.D. on the 1st day of January next. the thought occurring afterwards, we have not hesitated to act on it, and we are proceeding to have 3. H Pavilions erected on the Eastern range, with their appurtenant dormitories, in addition to the 4 built or to be built on the Western range; so that we may have 7. pavilions with their dormitories in progress this year, to be finished the next.
          Our works have gone on miserably slow. not a brick is yet laid. they are now however prepared to begin laying the Western pavilion No I. our advertisement for workmen could not be put into the papers until after the meeting of the visitors at the close of March. the offers from the  undertakers of our own state were from 25. to 40. percent on the Philadelphia printed prices. we at length got an offer from Philadelphia at 15. p.c. below the printed prices, and learnt the fact that when work abounds there the workmen are able to raise prices 10. or 15. p.c. above the printed ones, and when work is scarce the employers are able to beat them down 10. or 15. p.c. below the printed prices; which however, if continued, soon breaks them. we did not think it either our duty or interest to break our workmen, and considering the printed, as the fair living prices, we undertook to give them the printed prices. a workman came on to see the extent of the work we had to do. this brought our own people down to the same prices, so we assigned to them the completion of the Western range, and to the Philadelphians the Western Eastern. the undertaker went back, & I recieved a letter of June 17. from him, informing me that their workmen would sail on the 20th in the packet for Richmond, & that himself the master brickmaker and master bricklayer would meet them by the stage at Richmond, and I expect hourly to hear of their arrival there, where mr Brockenbrough will recieve and forward them.
          I had begun to despair of our two Italian artists, and enquired therefore of mr Cardelli, whether such as could cut an Ionic or Corinthian capitel could be had at Washington. he informed me they could;   at 3. Dollars a day. luckily the two Italians arrived a week ago. they will cost us, passage & board included about 2.D. a day, and are men of quite superior character. I was just setting off for my other home in Bedford to stay there two months, but have deferred my departure till mr Brockenbrough can arrive here, in order to see them fixed and put under way, that the stone might be quarried and roughed out for them, so that they should be employed on the difficult parts only.
          Our principle being to employ the whole of our funds on the buildings I thought it so important to be preparing subjects for the University by the time that should open, that I invited a mr Stack, a teacher of Latin & Greek of high recommendations, to come and set up a school in Charlottesville. he has done so, and answers my best expectations, by a style of instruction  critical and solid beyond any example I have ever known in this state, or indeed in the US. he recieved his education at Trinity college, Dublin, and appears to be a correct, modest and estimable man. he teaches French also; and to give an opportunity to the students of acquiring the habit of speaking that, we have got Laporte and his family from the Calfpasture to establish a Boarding house, where nothing but French being permitted to be spoken, his boarders begin already to ask for all their wants in that language and to learn the familiar phrases of conversation. mr Stack has as yet but 14. pupils & Laporte 9. boarders; but as soon as the present sessions in the schools of the state generally are over, and the youths freed from their present engagements, we have reason to believe more will be offered than can be recieved, and in this way I think we shall have from 50. to 100. subjects fully prepared to attend the scientific proprietors the moment the University opens. I have recieved from London the offer of a Professor of modern languages, of qualifications, literary & moral, so high, as to merit our suffrage, if we can get over the difficulty that, French being the most important of the modern languages, mr Blattermann is not a native of France. mr Ticknor declines coming to us. I shall again try mr Bowditch, but not with some additional, but with not much hope. we have the offer of a botanist of distinguished science, a mr Nuttal, but whether a native or not, is not said. Doctor Cooper, his wife and family have certainly set their minds strongly to us. his collection of minerals have been selected, valued, and packed to come on at the time prescribed.
          I hope we shall see you at the October visitation, by which time our buildings will begin to shew, and we shall be enabled to judge what is next to be done. in the mean time, and at all times, be assured of my constant & affectionate friendship and respect.
          
             Th: Jefferson
          
        